DETAILED ACTION
The present office action is in response to claims filed on 10/24/2019.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:
Claim 1, line 4, recites “the degree of opening of an air passageway”.  There is insufficient antecedent basis for “the degree of opening”.
For purposes of examination, the Examiner interprets “the degree of opening” to be “a degree of opening”. 
Claim 6, line 4, recites “… formed at the other side to”.  There is insufficient antecedent basis for “the other side”. 
For purposes of examination, the Examiner interprets “the other side” to be “an other side”. 
Claim 7, line 3, recites “temp doors”, which should recite “temperature doors”.
Claim 7, lines 3-5, recites “the degree of opening of an air passageway passing a heating heat exchanger”.  There is insufficient antecedent basis for “the degree” in the claim. 
For purposes of examination, the Examiner interprets “the degree” to be “a degree”. 
Claim 7, lines 4-5, recites “the degree of opening of an air passageway bypassing the heating heat exchanger”.  There is insufficient antecedent basis for “the degree” in the claim. 
For purposes of examination, the Examiner interprets “the degree” to be “a degree”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first driving part”, “power transmission part”, “second driving part”, and “third driving part” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0059 recites "the first driving part has a first shaft 121, the second driving part has a second shaft 122, the third driving part has a pinion gear 123, and the power transmission part has a rack gear 300". Therefore, the Examiner interprets "first driving part" to be a first shaft, "power transmission part" to be a rack gear, "second driving part" to be a second shaft, and "third driving part" to be a pinon gear, and equivalents thereof .  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “separation preventing means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “preventing separation of the pinion gear” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  Paragraph 0076 recites “the separation preventing means 200 is formed to cover all of the first shaft 121, the rack gear 300, the second shaft 122, and the pinion gear 123”.  Paragraph 0077 recites “the separation preventing means 200 includes a first shaft support part for supporting the first shaft 121, a rack gear support part for supporting the track gear 300, and a second shaft support part for supporting the second shaft 122”.  Paragraph 0079 recites “furthermore, the separation preventing means 200 includes a pocket part 250 which receives the pinion gear 123”.  Paragraph 0085 recites “the separation preventing means 200 includes a screw coupling portion 207… and a hook part 270”.  Therefore, the Examiner interprets “separation preventing means” to include the following structure, and equivalents thereof: a first shaft support part, a rack gear support part, a second shaft support part, a pocket part, a screw coupling portion, and a hook part, wherein the separation prevention means covers all of the first shaft, the rack gear, the second shaft, and the pinion gear. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 – 6 and 8 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the structure of “ first shaft… connected to the first door” in lines 3-4, “a rack gear… connected to… the first shaft” in line 5, “a second shaft… connected to the second door” in lines 6-7, and “a pinion gear”.  Under the 35 U.S.C. 112(f) interpretation of Claim 1 (see above), the structure of “a first shaft” is the first driving part, the structure of “a rack gear” is the power transmission part, the structure of “a second shaft” is the second driving part, and the structure of “a pinion gear” is the third driving part.
Because the structure of Claim 2 is not related to “the first driving part”, “the power transmission part”, “the second driving part”, and “the third driving part” of Claim 1, Claim 2 is indefinite.  For example, is the “first shaft” recited in Claim 2 a second “first shaft” in addition to the “first driving part [as interpreted under 35 U.S.C. 112(f) to be a “first shaft”] or is the “first shaft” recited in Claim 2 further defining the structure of “a first driving part”? 
For purposes of examination, the Examiner interprets line 3 of Claim 2 to begin with “the first driving part comprises…”, line 5 to begin with “the power transmission part comprises…”, line 6 to begin with “the second driving part comprises”, and line 8 to be begin with “the third driving part comprises”. 
Claims 3 – 6 and 8 – 20 are rejected for their dependency on Claim 2. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Akiyama (U.S. Pre-Grant Publication No. 2020/0001684).
Regarding Claim 1, Akiyama shows (Figures 1 and 2A):
An air conditioner (10) for a vehicle (vehicle, Abstract), which includes an air-conditioning case (12) having a heat exchanger (16), and a first door (28) and a second door (30) disposed inside the air-conditioning case (12)  to adjust a degree of opening (“configured to adjust the flow rate and the flow state of the air that is introduced via intake port 26 and flows downstream”, Paragraph 0030) of an air passageway (the air passageway from 14 through 16), comprising:
a first driving part (38) for operating (first shaft 38 drives first air mixing door 28, as described in Paragraph 0037) the first door (28);
a power transmission part (54) connected to (as illustrated in Figure 2A) the first driving part (38);
a second driving part (40) for operating (second shaft 40 drives second air mixing door 30, as described in Paragraph 0037) the second door (30); and
a third driving part (76) for connecting (as illustrated in Figure 2A) the power transmission part (54) with the second driving part (40). 

Regarding Claim 2, Akiyama shows (Figures 1 and 2A):	
The first driving part (38) comprises a first shaft (38) having a gear part (44) connected to (as illustrated in Figure 2A) the first door (28) to slide the first door (28) according to rotation;
the power transmission part (54) comprises a rack gear (54) connected to (as illustrated in Figure 2A) the gear part (44) of the first shaft (38);
the second driving part (40) comprises a second shaft (40) having a gear part (44) connected to (as illustrated in Figure 2A) the second door (30) to slide the second door (30) according to rotation; and
the third driving part (76) comprises a pinion gear (76) connecting (as illustrated in Figure 2A) the rack gear (54) with the gear part (44) of the second shaft (40) to transmit driving power. 

Regarding Claim 4, Akiyama shows (Figures 1 and 2A):	
The first shaft (38), the second shaft (40), and the pinion gear (76) are all arranged (as illustrated in Figure 2A) at one side (the right side, as illustrated in Figure 2A) of the rack gear (54).

Regarding Claim 6, Akiyama shows (Figures 1 and 2A):
The rack gear (54) is formed in (as illustrated in Figure 2A) a straight shape (as illustrated in Figure 2A, the shape of 2A is rectangular and the top edge, bottom edge, and left edge are straight edges), gear teeth (84) are formed at one side (the top side in the sliding direction) to be meshed with (as illustrated in Figure 2A) the gear part (44) of the first gear (38) and gear teeth (86) are formed at an other side (the bottom side in the sliding direction) to be meshed with (as illustrated in Figure 2A) the pinion gear (76).  

Regarding Claim 7, Akiyama shows (Figures 1 and 2A):
The first door (28) and the second door (30) are arranged vertically (as illustrated in Figure 1) to be spaced apart from each other (as illustrated in Figure 1) and are temperature doors (the position of 28 and 30 are used to adjust the temperature of the air by controlling the amount of air that enters 14 and bypasses 14) for adjusting (via the positions of 28 and 30) a degree of opening (the size of the opening between 28 and 30) of an air passageway (the passageway through 14 between 28 and 30, as illustrated in Figure 1)  passing a heating heat exchanger (14) and a degree of opening (the size of the openings between 28 and 12, and 30 and 12) of an air passageway (the passageway bypassing 14 formed between 28 and 12 on the top side of 14 and 30 and 12 on the bottom side of 14) bypassing the heating heat exchanger (14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (U.S. Pre-Grant Publication No. 2020/0001684), as recited in Claim 2 above, in view of Mazzocco et al. (U.S. Pre-Grant Publication No. 2016/0023536).
Regarding Claim 3, Akiyama shows (Figures 1 and 2A):
A driving power source (20/50) coupled (via 54) to the first shaft (38) in order to operate the first door (28) by rotation of the first shaft (38), the rack gear (54) moves (as illustrated in Figure 2A) to rotate the pinion gear (74), and the second shaft (40) is rotated by rotation of the pinion gear (74) to operate the second door (30).
However, Akiyama lacks showing the driving power source (20/50) is connected just to the first shaft.
In the same field of endeavor of a vehicle air conditioner, Mazzocco teaches (Figures 2 and 3):
It is known in the vehicle air conditioner (18) art to provide:
a first door (162) and a second door (166), wherein a driving power source (158) is only connected (as illustrated in Figures 2 and 3) to a first shaft (174) of the first door (162). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify driving power source shown by Akiyama to only be connected to the first shaft of the first door, as taught by Mazzocco, to simplify the construction of the system by eliminating extra system components. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (U.S. Pre-Grant Publication No. 2020/0001684), as recited in Claim 2 above, in view of Tsuihiji et al. (U.S. Patent No. 6,032,723).
Regarding Claim 5, Akiyama shows (Figures 1 and 2A):
A diameter (the diameter of 76) of the pinion gear (76) is larger than (as illustrated in Figure 2A) that of the gear part (44) of the second shaft (40).
However, Akiyama lacks showing the dimeter of the pinion gear is smaller than that of the gear part of the second shaft.
In the same field of endeavor of a vehicle air conditioner, Tsuihiji teaches (Figure 2):
It is known in the vehicle air conditioner (1) art for a diameter (the diameter of 42) of a pinion gear (42) to be smaller than (as illustrated in Figure 2, 42 has a smaller diameter than 40) that of a gear part (40) to which it is meshed.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diameter of the pinion gear shown by Akiyama to smaller than the diameter of the gear part of the second shaft, as taught by Tsuihiji, to allow full rotation of the pinion gear to eliminate the possibility of the pinion gear malfunctioning.  

Allowable Subject Matter
Claims 8 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, Akiyama shows the claimed invention except for a separation preventing means for preventing separation of the pinion gear. As interpreted under 35 U.S.C. 112(f) above, the invention does not include a separation preventing means that includes the structure of a first shaft support part, a rack gear support part, a second shaft support part, a pocket part, a screw coupling portion, and a hook part, wherein the separation prevention means covers all of the first shaft, the rack gear, the second shaft, and the pinion gear.
The prior art, either alone or in combination, does not teach or suggest adding the structure of a first shaft support part, a rack gear support part, a second shaft support part, a pocket part, a screw coupling portion, and a hook part, wherein the separation prevention means covers all of the first shaft, the rack gear, the second shaft, and the pinion gear.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Akiyama (U.S. Pre-Grant Publication No. 2020/0001679) teaches a vehicle air conditioner with the structure of a first door (32) and a second door (34), a gear rack (56), and a pinion gear (44).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
05/20/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762